Name: Commission Regulation (EEC) No 2110/89 of 13 July 1989 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 89 Official Journal of the European Communities No L 201 /27 COMMISSION REGULATION (EEC) No 2110/89 of 13 July 1989 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 17(5) thereof, Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Having regard to the opinion of the Monetary Committee, Whereas Article 1 7 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas Regulation (EEC) No 876/68 of the Council of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market, Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of the Commission of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products ^, as last amended by Regulation (EEC) No 222/88 (6), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; (') OJ No L 148, 28 . 6. 1968, p. 13 . (*) OJ No L 84, 29. 3 . 1989, p. 1 . (') OJ No L 155, 3 . 7 . 1968, p. 1 . 4 OJ No L 119, 8 . 5 . 1986, p. 36. O OJ No L 184, 29 . 7. 1968, p. 10 . ( «) OJ No L 28, 1 . 2. 1988, p. 1 . No L 201 /28 Official Journal of the European Communities 14. 7 . 89 additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas, for products falling within codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93 of the combined nomen ­ clature, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products containing added sugar falling within codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1069/89 (2); Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 (3), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 140 per 100 kilograms ; Whereas Commission Regulation (EEC) No 896/84 (*), as last amended by Regulation (EEC) No 222/88, laid down HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to Zone E for products falling within codes 0401 , 0402, 0403, 0404, 0405 and 2309 of the combined nomenclature. 3 . There shall be no refunds for exports to Portugal, including the Azores and Madeira for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 14 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 . O OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 153, 13 . 6. 1987, p. 1 . O OJ No L 91 , 1 . 4. 1984, p. 71 . 14. 7 . 89 Official Journal of the European Communities No L 201 /29 ANNEX to the Commission Regulation of 13 July 1989 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0401 10 10 000 \ 4,55 0401 10 90 000 4,55 0401 20 11 100 \ 4,55 0401 20 11 500 7,63 0401 20 19 100 l 4,55 0401 20 19 500 I 7,63 0401 20 91 100 10,51 0401 20 91 500 I 12,44 0401 20 99 100 10,51 0401 20 99 500 ! 12,44 0401 30 11 100 l 16,29 0401 30 11 400 \ 25,72 0401 30 11 700 39,20 0401 30 19 100 16,29 0401 30 19 400 I 25,72 0401 30 19 700 \ 39,20 0401 30 31 100 46,90 0401 30 31 400 73,85 0401 30 31 700 81,55 0401 30 39100 \ 46,90 0401 30 39 400 Il 73,85 0401 30 39 700 81,55 0401 30 91 100 Il 93,10 0401 30 91 400 137,37 0401 30 91 700 160,47 0401 30 99 100 II 93,10 0401 30 99 400 II 137,37 0401 30 99 700 li 160,47 0402 10 11 000 li 50,00 0402 10 19000 50,00 0402 10 91 000 II 0,5000 0402 10 99 000 \\ 0,5000 0402 21 1 1 200 50,00 0402 21 11 300 82,38 0402 21 11 500 87,56 0402 21 11 900 95,00 0402 21 17 000 li 50,00 0402 21 19 300 \ 82,38 0402 21 19 500 \ 87,56 0402 21 19 900 \ 95,00 0402 21 91 100 \ 95,79 0402 21 91 200 l 96,54 0402 21 91 300 \ 97,91 0402 21 91 400 lI 105,86 0402 21 91 500 108,57 0402 21 91 600 118,92 0402 21 91 700 l 125,16 0402 21 91 900 132,07 0402 21 99 100 95,79 No L 201 /30 Official Journal of the European Communities 14. 7. 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 21 99 200 I 96,54 0402 21 99 300 97,91 0402 21 99 400 l 105,86 0402 21 99 500 108,57 0402 21 99 600 l 118,92 0402 21 99 700 125,16 0402 21 99 900 132,07 0402 29 15 200 0,5000 0402 29 15 300 0,8238 0402 29 15 500 0,8756 0402 29 15 900 I 0,9500 0402 29 19 200 0,5000 0402 29 19 300 I 0,8238 0402 29 19 500 l 0,8756 0402 29 19 900 0,9500 0402 29 91 100 l 0,9579 0402 29 91 500 l 1,0586 0402 29 99 100 0,9579 0402 29 99 500 1,0586 0402 91 11 110 \ 4,55 0402 91 11 120 \ 10,51 0402 91 11 310 \ 17,83 0402 91 11 350 22,30 0402 91 11 370 \ 27,65 040291 19 110 4,55 0402 91 19 120 10,51 040291 19 310 17,83 0402 91 19 350 22,30 0402 91 19 370 l 27,65 0402 91 31 100 21,87 0402 91 31 300 32,67 0402 91 39 100 l 21,87 0402 91 39 300 32,67 0402 91 51 000 Il 25,72 0402 91 59 000 25,72 0402 91 91 000 93,10 0402 91 99 000 93,10 0402 99 11 110 II 0,0455 0402 99 11 130 II 0,1051 0402 99 11 150 II 0,1796 0402 99 11 310 II 20,57 0402 99 1 1 330 II 25,13 0402 99 1 1 350 34,08 0402 99 19 110 li 0,0455 0402 99 19 130 II 0,1051 0402 99 19 150 li 0,1796 0402 99 19 310 20,57 0402 99 19 330 \ 25,13 0402 99 19 350 \ 34,08 0402 99 31 110 0,2380 0402 99 31 150 \ 35,55 0402 99 31 300 l 0,4690 0402 99 31 500 0,8155 0402 99 39 110 0,2380 0402 99 39 150 l 35,55 0402 99 39 300 0,4690 14. 7. 89 Official Journal of the European Communities No L 201 /31 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 99 39 500 0,8155 0402 99 91 000 l 0,9310 0402 99 99 000 0,9310 0403 10 11 100 4,55 0403 10 11 300 7,63 0403 10 13 000 10,51 0403 10 19 000 I 16,29 0403 10 31 100 \ 0,0455 0403 10 31 300 0,0763 0403 10 33 000 0,1051 0403 10 39 000 0,1629 0403 90 11 000 \ 50,00 0403 90 13 000 \ 50,00 0403 90 19 000 l 95,79 0403 90 31 000 l 0,5000 0403 90 33000 \ 0,5000 0403 90 39 000 \ 0,9579 0403 90 51 100 l 4,55 0403 90 51 300 \ 7,63 0403 90 53 000 l 10,51 0403 90 59 110 \ 16,29 0403 90 59 140 25,72 0403 90 59 170 Il 39,20 0403 90 59 310 46,90 0403 90 59 340 Il 73,85 0403 90 59 370 81,55 0403 90 59 510 93,01 0403 90 59 540 137,37 0403 90 59 570 160,47 0403 90 61 100 0,0455 0403 90 61 300 li 0,0763 0403 90 63 000 Il 0,1051 0403 90 69 000 II 0,1629 0404 90 11 100 50,00 0404 90 11 910 II 4,55 0404 90 1 1 950 17,83 0404 90 13 120 I-I 50,00 0404 90 13 130 82,38 0404 90 13 140 87,56 0404 90 13 150 95,00 0404 90 13 911 4,55 0404 90 13 913 l 10,51 0404 90 13 915 I 16,29 0404 90 13 917 I 25,72 0404 90 13 919 l 39,20 0404 90 13 931 17,83 0404 90 13 933 22,30 0404 90 13 935 I 27,65 0404 90 13 937 \ 32,67 0404 90 13 939 I 34,19 0404 90 19 110 \ 95,79 0404 90 19 115 96,54 0404 90 19 120 97,91 0404 90 19 130 105,86 0404 90 19 135 108,57 No L 201 /32 Official Journal of the European Communities 14. 7 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0404 90 19 150 \ 1 1 8,92 0404 90 19 160 125,16 0404 90 19 180 132,07 0404 90 19 900  0404 90 31 100 50,00 0404 90 31 910 4,55 0404 90 31 950 \ 17,83 0404 90 33 120 50,00 0404 90 33 130 82,38 0404 90 33 140 I 87,56 0404 90 33 150 I 95,00 0404 90 33 91 1 I 4,55 0404 90 33 913 I 10,51 0404 90 33 915 I 16,29 0404 90 33 917 I 25,72 0404 90 33 919 \ 39,20 0404 90 33931 \ 17,83 0404 90 33 933 22,30 0404 90 33 935 I 27,65 0404 90 33 937 I 32,67 0404 90 33 939 \ 34,19 0404 90 39 110 \ 95,79 0404 90 39 115 96,54 0404 90 39 120 I 97,91 0404 90 39 130 l 105,86 0404 90 39 150 108,57 0404 90 39 900 I  0404 90 51 100 I 0,5000 0404 90 51 910 I 0,0455 0404 90 51 950 20,57 0404 90 53 110 II 0,5000 0404 90 53 130 0,8238 0404 90 53 150 II 0,8756 0404 90 53 170 II 0,9500 0404 90 53 911 II 0,0455 0404 90 53 913 II 0,1051 0404 90 53 915 ll 0,1629 0404 90 53 917 0,2572 0404 90 53 919 II 0,3920 040490 53 931 II 20,57 0404 90 53 933 II 25,13 0404 90 53 935 \ 34,08 0404 90 53 937 \ 35,55 0404 90 53 939 I  0404 90 59 130 I . 0,9579 0404 90 59 150 \ 1,0586 0404 90 59 930 \ 0,5652 0404 90 59 950 0,8155 0404 90 59 990 0,9310 0404 90 91 100 I 0,5000 0404 90 91 910 0,0455 0404 90 91 950 20,57 0404 90 93 110 0,5000 0404 90 93 130 0,8238 0404 90 93 150 0,8756 14. 7. 89 Official Journal of the European Communities No L 201 /33 (in ECU/100 kv net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0404 90 93 170 \ 0,9500 0404 90 93 911 0,0455 0404 90 93 913 \ 0,1051 0404 90 93 915 0,1629 0404 90 93 917 0,2572 0404 90 93 919 0,3920 0404 90 93 931 I 20,57 0404 90 93 933 25,13 0404 90 93 935 34,08 0404 90 93 937 35,55 0404 90 93 939  0404 90 99 130 I 0,9579 0404 90 99 150 \ 1,0586 0404 90 99 930 I 0,5652 0404 90 99 950 I 0,8155 0404 90 99 990 l 0,9310 0405 00 10 100 l  0405 00 10 200 \ 117,20 0405 00 10 300 l 147,44 0405 00 10 500 l 151,22 0405 00 10 700 l 155,00 0405 00 90 100 l 155,00 0405 00 90 900 l 196,00 0406 10 10 000  0406 10 90 000  0406 20 90 100 l  0406 20 90 913 028  032  400 87,74 404  ... 84,94 0406 20 90 915 028 032  400 116,99 404  I ... 113,25 0406 20 90 917 028  032  400 124,30 404  ... 120,33 0406 20 90 919 028  032  400 138,92 404 134,49 0406 20 90 990 II  0406 30 10 100 I  0406 30 10 150 028 032  036  I 038  I 400 20,03 404 22,83 No L 201 /34 Official Journal of the European Communities 14. 7. 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 10 200 028 032  036  038  l 400 43,52 404 48,68 0406 30 10 250 028  032  036  038  400 43,52 404 48,68 0406 30 10300 028  032  036  038  400 63,88 404 71,42 0406 30 10 350 028  032  036  038  l 400 43,52 404  ... 48,68 0406 30 10 400 028  032  036  - 038  400 63,88 404 71,42 0406 30 10 450 028  ¢ \ 032  036   038  400 93,03 404 103,95 0406 30 10 500  - 0406 30 10 550 028  . l 032  - 036 038 400 43,52 404 20,00 48,68 14. 7. 89 Official Journal of the European Communities No L 201 /35 (in ECU/100 kv net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 30 10 600 028 032  036  038  l 400 63,88 404 28,00 71,42 0406 30 10 650 028  032  I 036  038  400 93,03 404 103,95 0406 30 10 700 028  032  036  038  400 93,03 404 103,95 0406 30 10 750 028  032 ,  036 1  038  400 113,54 - 404 126,87 0406 30 10 800 028  l 032  036  038  400 113,54 404 126,87 0406 30 10 900  0406 30 31 100  0406 30 31 300 028  032  036  038  400 20,03 404 22,83 0406 30 31 500 028  032  036  038  400 43,52 404 48,68 No L 201 /36 Official Journal of the European Communities 14. 7. 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 31 710 028 _ 032  I 036  038  400 43,52 404 48,68 0406 30 31 730 028  032  036  038  400 63,88 404 71,42 0406 30 31 910 028  l 032'  036  038  400 43,52 404 48,68 0406 30 31 930 028  032  I 036  038   400 63,88 404  ... 71,42 0406 30 31 950 028  032  036  038  400 93,03 404 103,95 0406 30 39 100 \  0406 30 39 300 028  032  036  038  400 43,52 404 20,00 ... 48,68 0406 30 39 500 028 _ 032  036  038  400 63,88 404 28,00 71,42 14. 7. 89 Official Journal of the European Communities No L 201 /37 (in ECU/10Q kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 39 700 028  032  036  038  400 93,03 404 103,95 0406 30 39 930 028  032  036 038  . 400 93,03 404 103,95 0406 30 39 950 028  032  036  l 038  400 1 1 3,54 404 126,87 0406 30 90 000 028  \ 032  036  038  400 113,54 404 126,87 0406 40 00 100 I  0406 40 00 900 028  \ 032  038  400 1 20,00 404 126,51 0406 90 13 000 028  I 032  036  038 -400 113,00 l 404 159,34 0406 90 15 100 028 032  036 038 I 400 113,00 l 404 159,34* i 0406 90 15 900 \  No L 201 /38 Official Journal of the European Communities 4. 7. 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 17 100 028 032  036  038  400 113,00 404   ... 159,34 0406 90 17 900 I  0406 90 21 100 l  0406 90 21 900 028   032  036  038  - 400 130,00 404 732 139,68 ... 151,68 0406 90 23 100 \  0406 90 23 900 028  032  036  038  . 400 65,00 l 404  732 123,35 ... 135,35 0406 90 25 100 \ _ 0406 90 25 900 028  I 032  036  038  . 400 65,00 404  732 123,35 \ ... 135,35 0406 90 27 100 I  0406 90 27 900 028  032 _ . 036  038  400 56,14 404  . ! ... 114,71 0406 90 31 111 Il _ . 0406 90 31 119 028 _ . l 032 _ . 036   038 15,00 400 62,48 404 16,00 ... 89,96 14. 7. 89 Official Journal of the European Communities No L 201 /39 fin ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 31 151 028 032  036  \ 038  400 58,40 404 14,96 83,83 0406 90 31 159  0406 90 31 900  0406 90 33 111 I  0406 90 33 119 028  032  036  038 15,00 400 62,48 404 16,00 89,96 0406 90 33 151 028  032  036  038  400 58,40 l 404 14,9683,83 0406 90 33 159 Il  0406 90 33 911  0406 90 33 919 028  032  036  038 15,00 I 400 62,48 404 16,00 89,96 0406 90 33 951 028  032  036  038  400 58,40 404 14,96 83,83 0406 90 33 959  0406 90 35 110  0406 90 35 190 028  032  036 42,66 , 400 160,00 404 90,00 158,54 No L 201 /40 Official Journal of the European Communities 14. 7 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 35 910 I  0406 90 35 990 028  l 032  036  038  400 130,00 404 130,00 0406 90 61 000 028  032  036 90,00 400 190,00 404 140,00 185,00 0406 90 63 100 028  032  036 105,03 400 220,00 l 404 160,00212,12 0406 90 63 900 028  032  036 70,00 400 150,00 404 80,00 165,00 0406 90 69 100 II  0406 90 69 910 028  032  036 70,00 400 150,00 l 404 80,00165,00 0406 90 69 990 I  0406 90 71 100 II  0406 90 71 930 028 13,50 032 13,50 036  038  400 87,23 404 89,49 14. 7. 89 Official Journal of the European Communities No L 201 /41 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 71 950 028 20,00 032 20,00 l 036 '  038  400 96,1 H 404 98,13 0406 90 71 970 028 24,00 032 24,00 036  038  400 109,.VI 404 110,79 0406 90 71 991 028  032  \ 036  038  400 1 30,00 404 130,00 0406 90 71 995 028 27,50 l 032 27,50 036  038  400 65,00 404 135,35 040690 71 999 li  0406 90 73 100 Il  0406 90 73 900 028  032  l 036 42,66 400 160,00 404 120,00 151,00 0406 90 75 100  0406 90 75 900 028  032  036 _ 400 65,00 404 125,96 0406 90 77 100 028 24,00 032 24,00 036  038   '  400 58,77 404 110,79 No L 201 /42 Official Journal of the European Communities 14. 7. 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 90 77 300 028 032  036  \ 038  400 65,00 404  732 123,35 135,35 0406 90 77 500 028  \ 032  036  038  400 75,00 404  732 123,35 135,35 0406 90 79 100 \  0406 90 79 900 028  \ 032  036  038  400 56,14 404 114,71 0406 90 81 100  0406 90 81 900 028 032  036 038  400 130,00 404 130,00 0406 90 83 100 li  0406 90 83 910 Il  . 0406 90 83 950 028 032  400 39,03 404  I ... 47,97 . 0406 90 83 990 028  . l 032  400 39,03 404 47,97 0406 90 85 100  0406 90 85 910 028  032  036 42,67 400 160,00 404 90,00 ... 158,54 14. 7 . 89 Official Journal of the European Communities No L 201 /43 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 85 991 028 l 032  036  038 _ 400 130,00 404 130,00 0406 90 85 995 028 27,50 032 27,50 036  038  \ 400 65,00 404  732 123,35 135,35 0406 90 85 999  0406 90 89 100 028 13,50 032 13,50 036  \ 038  ' 400 87,23 404 89,49 0406 90 89 200 028 20,00 032 20,00 036  038  400 96,18 404 98,13 0406 90 89 300 028 24,00 032 24,00 036  038  400 109,31 404 110,79 0406 90 89 910 ||  0406 90 89 951 028  032  036 42,66 400 160,00 404 90,00 ¢ ... 151,00 0406 90 89 959 028  032   036  \ 038  400 130,00 \ 404  ... 130,00 14. 7. 89No L 201 /44 Official Journal of the European Communities (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 89 971 028 27,50 032 27,50 036  038  400 74,00 404  732 123,35 ... 135,35 0406 90 89 972 028  \ 032  400 39,03 404  ... 47,97 0406 90 89 979 028 27,50 032 27,50 036  038  400 74,00 404  732 123,35 ... 135,35 0406 90 89 990 I  0406 90 91 100 \  0406 90 91 300 028  032  036 _ . 038  400 21,46 404  ... 21,06 0406 90 91 510 028 _ .. 032  036  038  400 37,62 404  ... 35,97 0406 9091 550 028  032   036  038  400 45,81 404  43,62 0406 90 91 900  0406 90 93 000  0406 90 97 000 \  0406 90 99 000  2309 10 15 010  2309 10 15 100 2309 10 15 200 15,00 2309 1ft 15 300 20,00 2309 10 15 400 l 25,00 2309 10 15 500 30,00 2309 10 15 700 35,00 14. 7. 89 Official Journal of the European Communities No L 201 /45 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 2309 10 15 900 2309 10 19 010 I  2309 10 19 100  2309 10 19 200 15,00 2309 10 19 300 20,00 2309 10 19 400 l 25,00 2309 10 19 500 II 30,00 2309 10 19 600 35,00 2309 10 19 700 || 37,50 2309 10 19 800 40,00 2309 10 19 900  2309 10 70 010  2309 10 70 100 15,00 2309 10 70 200 20,00 2309 10 70 300 || 25,00 2309 10 70 500 30,00 2309 10 70 600 35,00 2309 10 70 700 li 40,00 2309 10 70 800 II 44,00 2309 10 70 900 li  2309 90 35 010  2309 90 35 100 2309 90 35 200 li 15,00 2309 90 35 300 Il 20,00 2309 90 35 400 Il 25,00 2309 90 35 500 li 30,00 2309 90 35 700 35,00 2309 90 35 900  2309 90 39 010 II   2309 90 39 100  2309 90 39 200 15,00 2309 90 39 300 20,00 2309 90 39 400 I 25,00 2309 90 39 500 \ 30,00 2309 90 39 600 l 35,00 2309 90 39 700 37,50 2309 90 39 800 l , 40,00 2309 90 39 900 l  2309 90 70 010 l  2309 90 70 100 15,00 2309 90 70 200 I 20,00 2309 90 70 300 25,00 230990 70 500 30,00 2309 90 70 600 35,00 2309 90 70 700 40,00 2309 90 70 800 44,00 2309 90 70 900 J  No L 201 /46 Official Journal of the European Communities 14. 7 . 89 (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 11 . 1986, p. 46). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article I (2) and (3). NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).